Citation Nr: 0715378	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  99-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to an anterior fusion at 
C4-C5 performed at a VA medical facility in Temple, Texas in 
July 1989, or as a result of treatment and/or failure to 
provide timely and proper treatment thereafter, to include 
additional cervical spine or neck disability, upper extremity 
disability with tremors, a low back disability, a lower 
extremity disability, and hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2003, the veteran cancelled the central office 
hearing he had earlier requested.  In July 2003, after 
undertaking further development under the now invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) (2003), the Board 
remanded the appeal for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has additional disability of the 
cervical spine or neck, an upper extremity disability with or 
without tremors, a low back disability, a lower extremity 
disability or hypertension that was caused or aggravated by 
the anterior fusion at C4-C5 performed at a VA hospital in 
July 1989, or as a result of treatment and/or failure to 
provide timely and proper treatment thereafter.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151 for a additional cervical spine or neck 
disability, an upper extremity disability with or without 
tremors, an additional low back disability, a lower extremity 
disability, and hypertension due to an anterior fusion at C4-
C5 performed at a VA medical facility in Temple, Texas in 
July 1989, or as a result of treatment and/or failure to 
provide timely and proper treatment thereafter, have not been 
met.  38 U.S.C.A. §§ 1151 (West 1991); 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that April 2003, 
December 2003, and August 2004 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in April 2003, December 2003, and 
August 2004 informed the veteran to submit all relevant 
evidence in his possession and of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

While the above VCAA notice was not provided to the veteran 
prior to the appealed from July 1998 rating decision as 
directed by the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), aside from the fact that VCAA was not enacted 
until after the RO decision on appeal, the Court has since 
held that a supplemental statement of the case (SSOC) that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Here, a June 2006 SSOC postdated all of the above 
notice letters.  VA's providing the veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with the lack of notice prior to an 
initial adjudication.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requirements, the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
and therefore any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot. 

In view of the above, the Board finds that the RO complied 
with VA's duty to notify the veteran.  38 U.S.C.A. § 5103(a); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

While the RO included the current version of 38 C.F.R. 
§ 3.358 in its last supplemental statement of the case 
(SSOC), it properly adjudicated the veteran's claim under the 
more favorable version in effect for claims such as this one 
filed prior to October 1, 1997, prior to the issuance of the 
last SSOC.  See July 1998 decision, and statement of the case 
issued in July 1999, and SSOC issued in September 2002.  It 
is also clear from the arguments submitted on behalf of the 
veteran that the representative has been aware of the 
applicable standard.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
Mayfield, supra, at 19 Vet. App. 103, 128, 129 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, 20 Vet. App. 
427 (2006); Dunlap, supra.  

b. Duty to Assist

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
obtained and associated with the record all of the veteran's 
treatment records from the VA medical facility in Temple, 
Texas surrounding his July 1989 anterior fusion at C4-C5, as 
well as all of his records from VA Medical Centers in North 
Texas, Albuquerque, Dallas, Big Spring, Abilene, Temple, and 
Waco.  VA also obtained and associated with the record 
statements and treatment records from Dr. JOW, Jr., Dr. CRM, 
Dr. JGB, and Dr. BJE (initials used to protect the veteran's 
privacy), as well as from Hendrick Memorial Hospital and the 
Social Security Administration.  Moreover, in April 2006, the 
veteran notified VA that he had no other evidence to file in 
support of his claim.

The record also shows that the veteran was provided a VA 
examination in April 2004 to obtain a medical opinion as to 
whether he suffers from a neck disability, an upper extremity 
disability with or without tremors, a low back disability, a 
lower extremity disability, and hypertension caused or 
aggravated by the anterior fusion at C4-C5 performed at a VA 
medical facility in July 1989.  The examination was thorough 
in nature and provided findings that are adequate for 
adjudication of his 38 U.S.C.A. § 1151 claim, to include the 
medical opinion sought to determine if the veteran has the 
claimed additional disability due to VA surgical treatment.  
There is no duty to provide another examination or obtain 
another opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The 38 U.S.C.A. § 1151 Claim

The veteran and his representative assert that the claimant's 
neck disability, upper extremity disability with tremors, low 
back disability, lower extremity disability, and hypertension 
were caused or aggravated by the anterior fusion at C4-C5, 
performed at a VA medical facility in Temple, Texas in July 
1989.  

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision has been amended since 1996, when the veteran filed 
his claim.  However, the amendments were made applicable only 
to claims filed on or after October 1, 1997.  See, e.g., 
Jones v. West, 12 Vet. App. 460, 463 (1999).  Claims filed 
prior to October 1, 1997, are to be adjudicated under the law 
as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  The version of 38 U.S.C.A. § 1151 in effect when the 
veteran filed his claim provided, in pertinent part:

[w]here any veteran shall have suffered 
an injury, or an aggravation of an 
injury, as the result of hospitalization, 
medical or surgical treatment, or the 
pursuit of a course of vocational 
rehabilitation under chapter 31 of this 
title, awarded under any of the laws 
administered by the Secretary, or as the 
result of having submitted to an 
examination under any such law, and not 
the result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . [§ 1151 benefits] . . . 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service-connected. 

38 U.S.C.A. § 1151 (West 1991); See also 38 C.F.R. § 3.358 
(1996).

When adjudicating appeals, it is the Board's responsibility 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran underwent an anterior fusion at C4-C5 at a VA medical 
facility in Temple, Texas in July 1989.  
The veteran's voluminous treatment records show, among other 
things, his having problems with a neck disability, upper 
extremity disabilities, a low back disability, and a lower 
extremity disability, variously diagnosed, for years prior to 
the July 1989 cervical spine fusion and thereafter, including 
his need for a second cervical spine fusion in 1990.  

Specifically, private treatment records show his complaints 
and/or treatment for low back strain since approximately 1967 
(see treatment records and/or letter dated from September 
1967 to August 1975 from Dr. J.O.W., Jr.; Dr. C.R.M; Dr. 
J.G.B; and Dr. B.J.E and an L4-L5 herniated nucleus pulposus 
with a nerve root decompression since 1974 (see December 1974 
treatment records from Hendrick Memorial Hospital).  

A June 1989 decision from the Social Security Administration 
(SSA) and the November 1987 VA examination report both noted 
that the veteran had a hemilaminectomy with dexterity at L3-
L4 in 1986, several years before the surgery in question.  

Additionally, VA treatment records show his complaints and/or 
treatment for suspected upper and lower extremity 
polyneuropathy as well as for cervical and lumbar spine 
degenerative joint disease since at least 1987 (see VA 
treatment records starting in September 1987), which is 
approximately two years before the surgery at issue; right 
shoulder and arm pain diagnosed as myoflascial syndrome and 
degenerative joint disease since at least 1988 (see VA 
treatment records starting in December 1988), again prior to 
the surgery; cervical and lumbar spondylosis since 1989 (see 
VA treatment records starting in March 1989); and cervical 
myelopathy since at least 1989 (see VA treatment records 
starting in July 1989).

Furthermore, VA treatment records dated in 1989 include 
numerous statements to the effect that the veteran had a 
three year history of cervical spine and right shoulder pain.

Following the July 1989 cervical spine fusion, the medical 
records continued to show the veteran's complaints and 
treatment for similar cervical spine and lumbar spine 
disabilities, as well as upper and lower extremity 
disabilities.  For example, VA treatment records starting in 
late July 1989 show his complaints and/or treatment for a 
shock like sensation over the spine and all four extremities.  

Similarly, VA treatment records starting in September 1989 
show his complaints and/or treatment for right shoulder and 
neck pain and, starting in February 1990, show his complaints 
and/or treatment for low back pain diagnosed as chronic low 
back disc syndrome.  At his December 1992 VA examination, the 
veteran was seen because of a continued problem with upper 
extremity tremors as well as cervical and lumbar spine 
radiculopathy. 

As to the veteran's hypertension, VA and/or private treatment 
records show his complaints and/or treatment for hypertension 
since 1991. 

In April 2004, the veteran was afforded a VA examination for 
the express purpose of ascertaining whether he suffered an 
injury or an aggravation of an injury (i.e., a neck 
disability, an upper extremity disability with tremors, a low 
back disability, a lower extremity disability and 
hypertension) as the result of the July 1989 cervical spine 
fusion, or as a result of treatment and/or failure to provide 
timely and proper treatment thereafter, and whether such 
injury or aggravation resulted in additional disability as 
defined by the applicable law and regulation.  In this 
regard, after a review of the record on appeal and an 
examination of the veteran, it was opined as follows:

The patient's [high] blood pressure was 
diagnosed in 1990 or 1991.  It is not 
felt that this was related to any failure 
of adequate treatment.  The tremor that 
he has [in his upper extremities] is 
secondary to his cervical disc disease 
with its documented cord compression.  X-
rays of the cervical spine dated December 
2002 show degenerative changes with 
fusion at C4 and C5, an abnormal T12 
signal in the cord [that is] consistent 
with myelopathy.  There is narrowing of 
the canal in C3 and C4 and C6 and C7 
where the canal is reduced to 8 mm in 
diameter.  MRI of the lumbar spine dated 
[in] August 1999 shows a status post 
right laminotomy at L4-L5 and moderate 
left neural foraminal stenosis at L5-S1.  
The tremor of his arms is not evident at 
this time.  It comes on with fatigue or 
with pain.  They are not currently 
present, but this is thought to be a 
manifestation of his cervical disc 
problem and its associated cord 
compression that is documented.

The problem with his low back was that of 
disc disease for which he had surgery 
initially in 1974, and then again in 
1986.  This was not aggravated by his 
subsequent problems with his neck.  The 
patient had surgery initially on his neck 
in 1989 with incomplete decompression of 
the cord, which required another 
procedure in 1990.  The record does not 
reflect evidence of inadequate treatment 
or inadequate follow-up as being the 
cause of any additional disability.  

The April 2004 physician concluded that the record does not 
reflect evidence of inadequate treatment or inadequate 
follow-up as being the cause of any additional disability.  
However, the Board notes that the standard of proof does not 
include negligence.  That is, under the pre-October 1997 
version of 38 U.S.C.A. § 351/§ 1151, which is applicable 
here, the Supreme Court invalidated that aspect of 38 C.F.R. 
§ 3.358 that required a showing of fault by the VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  Notwithstanding the above statement relating to a 
finding of no negligence and the more favorable standard that 
applies in this case, the same physician specifically ruled 
out a nexus between the surgical treatment in question and 
the veteran's cervical spine or neck disability, low back 
disability, disabilities of the upper and lower extremities 
and hypertension.  While the record contains hundreds of 
treatment records filling six claim's files, dated before, 
during, and after the July 1989 cervical spine fusion, which 
show, among other things, the veteran complaints, diagnoses, 
and/or treatment for neck, upper extremity, low back, and 
lower extremity disabilities, variously diagnosed, as well as 
hypertension in the year following his July 1989 cervical 
spine fusion, none of the records contain a medical opinion 
that contradicts the April 2004 VA examiner's conclusion that 
the veteran does not have additional disability due to the VA 
surgical treatment in July 1989 or treatment (to include 
failure to treat) thereafter.  It is apparent that this 
opinion was based upon a review of the record and supported 
by citations to the clinical record.  While the surgery in 
question may not have been successful, the question here is 
whether the veteran has additional disability as a result of 
the VA treatment in question, to include failure to treat.  
The preponderance of the evidence is against such a finding.  

The relevant medical and competent opinion evidence supports 
the conclusion that the veteran does not currently have 
additional cervical spine or neck disability, upper extremity 
disability with or without tremors, a low back disability, a 
lower extremity disability or hypertension because of the 
anterior fusion at C4-C5 performed at a VA medical facility 
in Temple, Texas in July 1989, or as a result of treatment 
and/or failure to provide timely and proper treatment 
thereafter.  Thus, entitlement to compensation under 38 
U.S.C.A. § 1151 for the disabilities at issue must be denied.  
See 38 U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).

In reaching this conclusion, the Board has not overlooked the 
appellant's and his representative's statements to the RO or 
the veteran's statements to his physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the question at hand: Whether there is 
additional disability that is etiologically related to the 
treatment at issue.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, these statements are not probative 
evidence.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a cervical spine or neck disability, an 
upper extremity disability with or without tremors, a low 
back disability, a lower extremity disability and 
hypertension caused or aggravated by the anterior fusion at 
C4-C5 performed at a VA medical facility in Temple, Texas in 
July 1989, or as a result of treatment and/or failure to 
provide timely and proper treatment thereafter, is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


